BRADFORD, District Judge.
This is fin appeal from a judgment of the United States district court for the Eastern district of Pennsylvania, granting a discharge in bankruptcy to William B. Wetmore, a voluntary bankrupt. 99 Fed. 703. His discharge was resisted by Annette B. Markoe, the appellant, on the ground that lie had omitted from the schedules attached to his petition and fraudulently concealed a certain supposed interest under the fourth item of the will of his father, Samuel Wetmore. This court having this day, on the petition of G. Plantou Middleton, trustee of Wetmore’s estate in bankruptcy, for revision of a certain order made in the proceeding's in the court below, decided that the bankrupt was not at the time of tlio filing- of the petition in bankruptcy entitled under that clause to any right, interest, or property which could pass to the trustee by virtue of section 70 of tile bankruptcy act, it necessarily follows that this appeal must be dismissed, with costs, and it is accordingly so ordered.